The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2018/0138200).Regarding claim 1, Kim et al. teaches in figure 9 and related text an artificial neural network device comprising: 
a substrate 201; 
a neuron block (located on the right side, see paragraph [0076]) configured to perform substantive computing functions, the neuron block placed on a partial area on one surface of the substrate; 
a synapse block (located on the right side, see paragraph [0212]) placed on the remaining area on the surface of the substrate, the synapse block electrically connected to the neuron block and configured to transmit signals from neuron block;  and 
wherein the neuron block and the synapse block respectively comprise: 
at least one first channel element (located in transistor 100a of element 110a, see also figure 8) arranged on the surface of the substrate; and 
at least one second channel element (located in transistor 100b of element 110b, see also figure 8) to be respectively stacked on the first channel element.

Regarding claim 2, Kim et al. teaches in figure 9 and related text that the neuron block and the synapse block respectively further comprise: connecting elements 254, 351 (for example) electrically connecting the first channel element and the second channel element.

Regarding claim 3, Kim et al. teaches in figure 9 and related text that the neuron block and the synapse block respectively further comprise: an insulating element 303 interposed between the first channel and the second channel, and separating the first channel element and the second channel element from each other, and wherein the connecting elements penetrate the insulating element.

Regarding claim 4, Kim et al. teaches in figure 9 and related text that the first channel element comprises: a first active layer 110a; a first insulating layer 120a placed on one surface of the first active layer; a first gate electrode 130a placed on the opposite side of the first active layer with the first insulating layer interposed therebetween; a first source electrode 112 contacting one side of the first active layer, and separated from the first gate electrode; and a first drain electrode 118 contacting the other side of the first active layer, and separated from the first gate electrode.

Regarding claim 7, Kim et al. teaches in figure 9 and related text that the second channel element comprises: a second active layer 110b; a second insulating layer 120b placed on one surface of the second active layer; a second gate electrode 130b placed on the opposite side of the second active layer with the second insulating layer interposed therebetween; a second source electrode 112 contacting one side of the second active layer, and separated from the second gate electrode; and a second drain electrode 118 contacting the other side of the second active layer, and separated from the second gate electrode, and wherein the connecting elements electrically connect the first source electrode and the second source electrode, and electrically connect the first drain electrode and the second drain electrode (see figure 8).

Regarding claim 10, Kim et al. teaches in figure 9 and related text that at least one of the first active layer or the second active layer comprises at least one of Si (Silicon), TMD (Transition Metal Dichalcogenide), InGaAs (Indium Gallium Arsenide), or Ge (Germanium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0138200).Regarding claims 5-6 and 8-9, Kim et al. teaches in figure 9 and related text substantially the entire claimed structure, as applied to the claims above, except forming the first/second insulating layers of a combination of at least two materials wherein the first/second insulating layer of the neuron block and the first/second insulating layer of the synapse block are formed of different materials.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first/second insulating layers of a combination of at least two materials and wherein the first/second insulating layer of the neuron block and the first/second insulating layer of the synapse block are formed of different materials in Kim et al.’s device, in order to provide better protection to the device because it is well known in the art that ONO or ONON (for example) provide better insulation than silicon oxide.


Response to Arguments
1.	Applicants argue that “FIG. 9 [of Kim et al.] does not show, nor does Kim suggest, an arrangement where a neuron block is placed on a partial area on one surface of the substrate and a synapse block is placed on the remaining area on the surface of the substrate”, because “As can be seen in FIG. 9, the substrate surface has two identical semiconductor devices (both 110a) stacked on next to one another on its  surface. Both have an "n-channel" arrangement, as described in Paragraph 62. It is only the additional semiconductor devices (e.g. 110b) sitting vertically on top of each of these lower semiconductor devices which are shown having a "p-channel" arrangement”. 
Applicants conclude that “Kim does not show a neuron block on one area of the substrate 201 and a synapse block on the remaining area of the substrate 201, as presently claimed”. 

1.	claim 1 recites “a synapse block placed on the remaining area on the surface of the substrate”. Even if one accepts applicants’ argument that “the additional semiconductor devices (e.g. 110b) sitting vertically on top of each of these lower semiconductor devices which are shown having a "p-channel" arrangement”, Kim et al. still teach the claimed limitation, as recited in claim 1.
The phrase “a synapse block placed on the remaining area on the surface of the substrate” requires that the synapse block be placed on, or above, the remaining area on the surface of the substrate.  Therefore, even if the synapse block is placed vertically on the remaining area on the surface of the substrate it is still placed on the remaining area on the surface of the substrate, as required by the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/27/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800